221 F.2d 801
KRIS PETROLEUM, Ltd., a corporation, and Kris Petroleum, Inc., a corporation, Appellants,v.Wesley STODDARD, Little Valley Oil Co., a corporation, and Ted Erdmann, Appellees.
No. 14535.
United States Court of Appeals Ninth Circuit.
April 27, 1955.

George N. Lusch, Graham K. Betts, Seattle, Wash., for appellants.
Ward Williams, LeCocq, Simonarson, & Durnan, Lynden, Wash., for appellees.
Before HEALY, POPE and FEE, Circuit Judges.
PER CURIAM.


1
The above entitled suit was brought in a Washington State court by appellees Stoddard and Little Valley Oil Company against appellants to foreclose labor and material liens upon real property of the latter. The case was subsequently removed to the court below on diversity grounds. Thereafter appellee Erdmann, claiming a labor lien allegedly on the same property, moved for leave to intervene. The court, over objection of appellants, entered an order permitting the intervention and the filing of a complaint. Appellants then moved for the dismissal of the complaint in intervention, and their motion was denied. Appellants thereupon gave notice of appeal from the order granting intervention.


2
Appellee Erdmann has moved for a dismissal of the appeal on the ground that the order permitting his intervention is not appealable.


3
The motion to dismiss must be granted. The order permitting intervention was not a final order. It was purely interlocutory, and is not among those interlocutory orders which are made appealable by statute. Perhaps it was erroneous, but obviously the order may be reviewed and the error corrected in this court only upon appeal from the final judgment in the foreclosure proceedings.


4
Appeal dismissed.